Case 1:18-cv-05948-LDH-SMG Document 1 Filed 10/24/18 Page 1 of 7 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

TRUSTEES OF THE NORTHEAST CARPENTERS
HEALTH, PENSION, ANNUITY, APPRENTICESHIP and
LABOR MANAGEMENT COOPERATION FUNDS,          18 CV _____________
                                                 Petitioners, PETITION TO
                                                              CONFIRM AN
                          -against-
                                                              ARBITRATION AWARD
 GABE CONSTRUCTION & DEVELOPMENT CORP.,

                                                Respondent.

       Petitioners, Trustees of the Northeast Carpenters Health, Pension, Annuity, Apprenticeship

and Labor Management Cooperation Funds (“Petitioners” and/or the “Funds”) by and through

their attorneys, Virginia & Ambinder, LLP (“V&A”), as and for their Petition to Confirm an

Arbitration Award, respectfully allege as follows:

                                 NATURE OF THE ACTION

       1.      This is an action under section 502(a)(3) of the Employee Retirement Income

Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. § 1132(a)(3); section 301 of the Labor

Management Relations Act of 1947 (“LMRA”), as amended, 29 U.S.C. § 185, to confirm and

enforce an Arbitrator’s Award rendered pursuant to a collective bargaining agreement between the

New England Regional Council of Carpenters f/k/a the Northeast Regional Council of Carpenters

(“Union”) and Gabe Construction & Development Corp. (“Respondent”).

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1367,

and 29 U.S.C. §§ 185 and 1132(e)(1).

       3.      Venue is proper in this Court pursuant to 29 U.S.C. § 1132(e)(2) because the ERISA

Funds (as defined below) are administered in this district.
Case 1:18-cv-05948-LDH-SMG Document 1 Filed 10/24/18 Page 2 of 7 PageID #: 2



                                      THE PARTIES

       4.     Petitioners Trustees of the Northeast Carpenters Health, Pension, Annuity and

Apprenticeship Funds (the “ERISA Funds”) are employer and employee trustees of multiemployer

labor-management trust funds organized and operated in accordance with ERISA. The Trustees

are fiduciaries of the ERISA Funds within the meaning of section 3(21) of ERISA, 29 U.S.C. §

1002(21). The ERISA Funds maintain their principal place of business at 270 Motor Parkway,

Hauppauge, New York 11788.

       5.     Petitioners Trustees of the Northeast Carpenters Labor Management Cooperation

Fund (the “Labor Management Fund”) are employer and employee trustees of a labor management

cooperation committee established under section 302(c)(9) of the LMRA, 29 U.S.C. § 186(d)(9).

The Labor Management Fund maintains its principal place of business at 270 Motor Parkway,

Hauppauge, New York 11788.

       6.     Respondent is a corporation incorporated under the laws of the State of New York.

At relevant times, Respondent was an employer within the meaning of section 3(5) of ERISA, 29

U.S.C. § 1002(5), and was an employer in an industry affecting commerce within the meaning of

section 501 of the LMRA, 29 U.S.C. § 142. Respondent maintains its principal place of business

at 84-00 72nd Drive, Glendale, New York 11385.

                              THE ARBITRATION AWARD

       7.     On or around December 29, 2003, Respondent entered into a collective bargaining

agreement with the Union. A copy of the 2001-2004 collective bargaining agreement between

Respondent and the Union is annexed hereto as Exhibit A.

       8.     In or around February 2007, Respondent agreed to extend its collective bargaining

agreement by executing a compliance form with the Union. A copy of the February 2007




                                          2
Case 1:18-cv-05948-LDH-SMG Document 1 Filed 10/24/18 Page 3 of 7 PageID #: 3



compliance form is annexed hereto as Exhibit B. Pursuant to the February 2007 compliance form,

Respondent agreed to be bound to the 2007-10 collective bargaining agreement. A copy of the

2007-10 collective bargaining agreement (“2007-10 CBA”) is annexed hereto as Exhibit C.

       9.      The February 2007 compliance form provides in relevant part, “[t]he Employer

acknowledges that this Compliance Form Collective Bargaining Agreement is part of its existing

Collective Bargaining agreement with the Council and, at expiration of this existing Collective

Bargaining Agreement, it agrees to be bound by the negotiated successor Collective Bargaining

Agreement with the Council, in accordance with all of the terms and conditions contained in the

Collective Bargaining Agreement.” See Exhibit B. Accordingly, Respondent was bound to the

2010-11 collective bargaining agreement (“2010-11 CBA”) upon the expiration of the 2007-10

CBA. A copy of the 2010-11 CBA is annexed hereto as Exhibit D.

       10.     In or around April 2011, Respondent agreed to further extend its collective

bargaining agreement by executing a compliance form with the Union. A copy of the April 2011

compliance form is annexed hereto as Exhibit E. Pursuant to the April 2011 compliance form,

Respondent agreed to be bound to the 2011-16 collective bargaining agreement (“2011-16 CBA”)

with the Union. A copy of the 2011-16 CBA is annexed hereto as Exhibit F.

       11.     The 2011-16 CBA provides that the agreement “shall continue… from year to year

unless either party notifies the other party in writing not more than ninety (90) days nor less than

sixty (60) days prior to May 31, 2016 or not more than ninety (90) days or less than sixty (60) days

prior to any anniversary date thereafter that either party desired to modify this Agreement.” See

Exhibit F, Article Thirty-Nine.




                                             3
Case 1:18-cv-05948-LDH-SMG Document 1 Filed 10/24/18 Page 4 of 7 PageID #: 4



       12.      Upon information and belief, neither the Union nor Respondent has notified the

other party in writing for the desire to modify the agreement. Accordingly, Respondent remains

bound to the 2011-16 CBA.

       13.      The 2010-2011 CBA and the 2011-16 CBA (“CBAs”) require Respondent, inter

alia, to make contributions to the Funds for all work performed within the trade and geographical

jurisdiction of the Union. See Exhibit D, Section 10; Exhibit F, Article Sixteen.

       14.      The CBAs further provide, inter alia, that “[t]he Employer shall be bound by and

shall comply with the agreements, declarations of trust, plans and/or regulations of the fringe

benefit funds, and the labor management cooperation committees, so designated.” See Exhibit F,

Article Sixteen; see also Exhibit D, Section 10.

       15.      The Trustees of the Funds established a Joint Policy for the Collection of

Delinquent Contributions (“Collection Policy”). A copy of the Collection Policy is annexed hereto

as Exhibit G.

       16.      The Collection Policy requires an employer to submit to a payroll audit upon

request by the Funds. It further provides that, “the Board of Trustees or Fund Director shall have

the discretion in determining which employers will be audited in each year.” Exhibit G, Art. 4.1.

       17.      Pursuant to the Collection Policy, interest on delinquent contributions is to be

calculated at the rate of 0.75% per month. Exhibit G, Art. 2.1.D.

       18.      The Collection Policy provides that, “[l]iquidated damages shall be calculated from

the Due Date, and shall become due and owing if suit is commenced and/or arbitration is

demanded. The amount of the liquidated damages shall be 20% of the delinquent Contributions.”

Exhibit G, Art. 6.1.




                                             4
Case 1:18-cv-05948-LDH-SMG Document 1 Filed 10/24/18 Page 5 of 7 PageID #: 5



        19.     Pursuant to the Collection Policy, Petitioners conducted an audit of Respondent

covering the period January 1, 2011 through January 31, 2016 in order to determine whether

Respondent had complied with its obligations under the CBAs.

        20.     The auditor determined Respondent failed to remit contributions in the amount of

$9,903.52.

        21.     The Collection Policy provides that, in the event an employer fails to remit

contributions to the Funds, the matter shall be sent to arbitration before the Funds’ designated

arbitrator. Exhibit G, Art. 2.3.

        22.     The Collection Policy further provides that the employer shall be liable for all costs

incurred in collecting delinquent contributions, including without limitation, audit costs and

arbitration fees. Exhibit G, Art. 6.3.

        23.     Pursuant to the Collection Policy, Petitioners initiated arbitration before the

designated arbitrator, J.J. Pierson. Petitioners noticed said arbitration by mailing a Notice of Intent

to Arbitrate Delinquency to Respondent by Certified Mail. A copy of the Notice of Intent to

Arbitrate Delinquency is annexed hereto as Exhibit H.

        24.     Thereafter, the arbitrator held a hearing and rendered his award, in writing, dated

March 21, 2018, determining said dispute (the “Award”). A copy of the Award was delivered to

Respondent. A copy of the Award is annexed hereto as Exhibit I.

        25.     The arbitrator found that Respondent was in violation of the terms of the CBAs and

ordered Respondent to pay the Funds the sum of $24,203.50, consisting of a principal deficiency

of $9,903.52, interest of $4,474.28, liquidated damages of $1,980.70, audit costs of $6,195,

attorneys’ fees of $900, and the arbitrator’s fee of $750 pursuant to the CBA. See Exhibit I.

        26.     Respondent has failed to abide by the Award.




                                              5
Case 1:18-cv-05948-LDH-SMG Document 1 Filed 10/24/18 Page 6 of 7 PageID #: 6



        27.     The Award has not been vacated or modified and no application for such relief is

currently pending.

        28.     This petition is timely, as it was filed within the one-year statute of limitations

applicable to a petition to confirm an arbitrator’s award.

        29.     Petitioners are entitled to the reasonable attorneys’ fees and costs expended in this

matter pursuant to the Award and Section 502(g) of ERISA, 29 U.S.C. § 1132(g). See also Ex. E,

Art. 6.2.

        30.     Copies of V&A’s contemporaneous time records, reflecting all time spent and all

activities performed in the prosecution of this matter by its attorneys and staff, are annexed hereto

as Exhibit J.

        31.     I, Nicole Marimon (“NM” in the accompanying billing records), am a 2014

graduate of Fordham University School of Law, and an associate at V&A. Since graduating law

school and being admitted to the New York State bar, I have handled the prosecution of numerous

ERISA collections actions. V&A billed my time at a rate of $225 per hour.

        32.     V&A billed the legal assistants’ time at a rate of $100 per hour for work performed

in connection with this action.

        33.     In my experience, the foregoing hourly rates are similar to or lower than the rates

typically charged by attorneys of commensurate skill and experience in similar actions in the

Southern and Eastern Districts of New York.

        34.     V&A’s total billings in this matter amount to $517.50 reflecting 2.3 hours of work.

See Ex. J.

        35.     In addition, V&A will also advance $475 in court filing fees and service fees upon

the filing of the instant petition.




                                              6
Case 1:18-cv-05948-LDH-SMG Document 1 Filed 10/24/18 Page 7 of 7 PageID #: 7



       36.      Accordingly, Petitioners are entitled to recover $992.50 in attorneys’ fees and costs

incurred in connection with this matter.

       WHEREFORE, Petitioners respectfully request that this Court:

             1. Confirm the Award in all respects;

             2. Award judgment in favor of Petitioners and against Respondent in the amount of

                $24,203.50 pursuant to the Award plus interest from the date of the Award through

                the date of judgment;

             3. Award judgment in favor of the Petitioners and against Respondent in the amount

                of $992.50 in attorneys’ fees and costs arising out of this petition; and

             4. Award Petitioners such other and further relief as is just and proper.


Dated: New York, New York                              Respectfully submitted,
       October 24, 2018
                                                       VIRGINIA & AMBINDER, LLP

                                                       By:    ___/s/         ____
                                                              Nicole Marimon
                                                              Charles Virginia
                                                              40 Broad Street, 7th Floor
                                                              New York, New York 10004
                                                              Telephone: (212) 943-9080
                                                              Fax: (212) 943-9082
                                                              Attorneys for Petitioners




                                              7
